Name: COMMISSION REGULATION (EC) No 2380/97 of 28 November 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 193rd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: prices;  trade policy;  international trade;  animal product
 Date Published: nan

 29 . 11 . 97 lENl Official Journal of the European Communities L 329/33 COMMISSION REGULATION (EC) No 2380/97 of 28 November 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 193rd partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 Whereas, once tenders submitted in respect of the 193rd partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings and prices, it has been decided not to proceed with the tendering procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2321 /97 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 1956/97 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (s), as last amended by Regulation (EC) No 2302/97 f); Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate , under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 13 (2) of that Regula ­ tion , a decision may be taken not to proceed with the tendering procedure; HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the 193rd partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 . Article 2 This Regulation shall enter into force on 1 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1997. For the Commission Franz FISCHLER Member of the Commission ') OJ L 148 , 28 . 6 . 1968 , p. 24. 2) OJ L 322, 25. 11 . 1997, p. 25 . 3) OJ L 225, 4 . 9 . 1993, p. 4. ") OJ L 276, 9 . 10 . 1997, p. 34. s) OJ L 159, 10 . 6. 1989, p. 36. ') OJ L 319, 21 . 11 . 1997, p. 10 .